Citation Nr: 0611106	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-17 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including under the provisions of 38 
U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from January 1943 to February 1945.  He died in 
August 1999.  The appellant is his widow.  She appealed to 
the Board of Veterans' Appeals (BVA or Board) from decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in White River Junction, Vermont.

This case was previously before the Board and was remanded to 
the RO in May 2005 for further development and consideration.  
In the remand, the Board instructed the RO to adjudicate the 
component of the appellant's claim alleging the VA's 
treatment during the veteran's hospitalization in August 1999 
led to his death under the provisions of 38 U.S.C.A. § 1151.  
In a supplement statement of the case (SSOC) issued in 
January 2006, the RO also denied the claim on this 
alternative basis.


FINDINGS OF FACT

1.  The veteran died in mid-August 1999.  The immediate cause 
of his death was acute cardiopulmonary arrest due to a 
suspected pulmonary embolism, as a consequence of metastatic 
carcinoma of the prostate.

2.  At the time of his death, service connection was in 
effect for a right wrist disability, bilateral deafness, 
headaches, and otitis media.  

3.  A service-connected disability did not cause or 
contribute materially or substantially to the veteran's 
death.

4.  The medical evidence does not show that chronic 
inflammatory demyelinating polyneuropathy, a condition 
diagnosed during the veteran's treatment at a VA facility in 
early August 1999, was caused by a service-connected 
disability.  

5.  There is no competent medical evidence suggesting the 
veteran's death was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault as a result of VA hospital treatment or the result 
of an event not reasonably foreseeable.  There is also no 
competent medical evidence suggesting VA examiners in August 
1999 failed to diagnose a disorder that caused his death.


CONCLUSION OF LAW

A disability incurred or aggravated in service or otherwise 
related to service did not cause or contribute substantially 
or materially to the veteran's death, nor did his death 
result from negligent or otherwise improper VA treatment or 
an event not reasonably foreseeable.  38 U.S.C.A. §§ 1110, 
1151, 1310 (West 2002); 38 C.F.R. §§ 3.312, 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. at 119-20.

In this case, the appellant-widow was provided notice of the 
VCAA in July 2002, prior to the initial adjudication of her 
claim by rating decision in August 2003.  An additional VCAA 
notice more recently was sent in June 2005.  The VCAA letters 
summarized the evidence needed to substantiate her claim and 
VA's duty to assist.  They also specified the evidence she 
was expected to provide, including the information needed to 
obtain both private and VA medical records.  In this way, 
these letters clearly satisfy the first three "elements" of 
the notice requirement.  In addition, the June 2005 letter 
specifically advised her that if she had any evidence in her 
possession that pertained to her claim she should to send it 
to VA.  So this satisfies the fourth "element" of Pelegrini 
II.


During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, as mentioned, the appellant-widow was 
provided notice of what type of information and evidence was 
needed to substantiate her claim for service connection, but 
she was not provided notice of the type of evidence necessary 
to establish an effective date.  Despite the inadequate 
notice provided her on this element, the Board finds no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because, for the reasons and bases 
discussed below, the preponderance of the evidence is against 
her claim for service connection, so any question as to the 
appropriate effective date to be assigned is rendered moot.  



All relevant evidence necessary for an equitable resolution 
of the claim has been identified and obtained, to the extent 
possible.  The relevant evidence includes both VA and private 
treatment records, as well as a VA medical opinion.  The 
appellant has not indicated that she has any further evidence 
to submit to VA, or which VA needs to obtain - including 
since the remand for additional development.  There is no 
indication of any additional evidence that has a bearing on 
this case.

The appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  The appellant specifically declined a personal 
hearing in this case.  38 C.F.R. § 20.700(a).  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 
3.103 (2005).  Accordingly, the Board will proceed to a 
decision on the merits.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection also may be granted for 
certain chronic diseases, per se, including cardiovascular 
disease, if the disability was manifested to a compensable 
degree within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2005).

For a service-connected disability to be considered the 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  See 38 C.F.R. § 3.312(b).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c)(1).

Under the provisions of 38 U.S.C.A. § 1151 (West 2002), when 
a veteran suffers additional disability or death as a result 
of training, hospital care, medical or surgical treatment, or 
an examination furnished by the VA, disability compensation 
shall be awarded in the same manner if such disability or 
death was service connected.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2005).  

For claims, as here, filed on or after October 1, 1997, the 
appellant must show that the VA treatment in question 
resulted in additional disability (or death) and that the 
proximate cause of the disability (or death) was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability (or death) was an 
event which was not reasonably foreseeable.  VAOPGCPREC 40-
97; 38 U.S.C.A. § 1151.  A precedent VA General Counsel 
opinion held that, under the provisions of 38 U.S.C.A. § 
1151, benefits may be paid for a disability or death 
attributed to the VA's failure to diagnose and/or treat a 
preexisting condition when the VA provides treatment or an 
examination.  See VAOPGCPREC 5-2001 (Feb. 5, 2001).



Analysis

Private treatment records show the veteran was admitted to a 
VA medical facility on August 4, 1999 for bilateral lower 
extremity weakness, recent worsening of symptoms and two 
weeks of falls.  An electromyography (EMG) disclosed findings 
consistent with an acquired demyelinating polyneuropathy.  A 
diagnosis of hypertension also was noted.  Over the next 
week, the veteran was treated for lower extremity weakness 
and pain, diagnosed as chronic inflammatory demyelinating 
polyneuropathy (CIDP).  On August 11th, his strength was much 
better and his gait was back to normal.  On August 12th, he 
was discharged to home with medications and instructions.  
His gait continued to be within normal limits and, while he 
continued to complain of pain, the medication controlled 
this.

A private hospital record shows the veteran was brought to 
the emergency room on August 16, 1999 after suffering cardiac 
arrest at home.  His wife reported that he had felt generally 
weak the day before and that today suddenly at 25 minutes 
before the ambulance arrived he collapsed at home and was 
unresponsive.  He died at the hospital.

The death certificate lists the cause of death as acute 
cardiopulmonary arrest due to a suspected pulmonary embolism, 
as a consequence of metastatic carcinoma of the prostate.  
The death certificate indicates the veteran had prostate 
cancer for many years prior to his death, but his suspected 
pulmonary embolism (the blood clot in his lung) and 
cardiopulmonary arrest only had their onset minutes prior to 
his death.

At the time of the veteran's death, service connection was in 
effect for a right wrist disability, bilateral deafness, 
headaches, and otitis media.  



The Board initially notes that the appellant does not contend 
that the veteran's death was directly due to his military 
service or any incident thereof, and this is not otherwise 
shown either.  His service medical records (SMRs) are 
completely unremarkable for any complaints (e.g., relevant 
symptoms, etc.), treatment, or diagnosis of the terminal 
conditions - including cardiovascular disease either during 
service or within the one-year presumptive period following 
service.  Post-service medical records indicate his prostate 
cancer was initially manifested in 1983, several decades 
after his discharge from the military.  No evidence has been 
presented suggesting the terminal prostate cancer or 
associated pulmonary embolism and cardiopulmonary arrest were 
otherwise related to his period of active military service.

The appellant-widow, instead, is relying on several other 
theories as to the cause of the veteran's death.  Her 
representative, speaking on her behalf, contends the 
veteran's death from cardiopulmonary arrest was caused by 
cardiopulmonary disease as a result of his inability to 
exercise due to his service-connected disorders, including 
fusion of his right wrist, bilateral deafness, headaches, and 
otitis media.  In the alternative, the appellant-widow 
contends the veteran's hospitalization for CIDP was related 
to his death, either because his CIDP was caused by one of 
his service-connected disorders and contributed to his 
cardiopulmonary arrest, or because the VA medical providers 
failed to recognize his symptoms of a cardiopulmonary 
disorder during his hospitalization, which in turn hastened 
his death from cardiopulmonary arrest due to lack of 
treatment prior to discharge from the hospital.



As already alluded to, in May 2005, the Board remanded this 
case to the RO to obtain a medical opinion specifically 
addressing the appellant's contentions.  In January 2006, a 
VA physician reviewed the claims file and provided the 
requested medical opinion.  And while the designated VA 
physician indicated the veteran's death was as likely as not 
a consequence of both his metastatic prostate cancer and his 
inactivity related to his demyelinating condition 
(referring to the polyneuropathy, CIDP), the physician 
ultimately concluded that neither the prostate cancer nor the 
demyelinating condition were service-connected or caused by a 
service-connected disorder.  The VA physician also went on to 
conclude that, although the veteran "had hypertension which 
was recognized during the final stay of his hospitalization 
that he had no other evidence [suggesting] valvular, cardiac 
or pulmonary disease which means that it was not negligently 
missed by VA physicians."  There is no contrary medical 
opinion of record suggesting otherwise.

The Board realizes the appellant-widow sincerely believes the 
veteran's death was somehow related to his military service 
- including in the sense that his VA doctors did not treat 
all of the conditions they should have, which ultimately were 
fatal.  And the Board certainly respects her right to offer 
her opinion in this regard.  But as a lay person, she simply 
lacks the necessary medical training and/or expertise to make 
this important cause-and-effect determination.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (holding that lay 
persons are not competent to offer medical opinions).  
Consequently, the preponderance of the evidence is against 
her cause-of-death claim, including to the extent it is 
premised on 38 U.S.C.A. § 1151, and her claim must be denied 
because there is no reasonable doubt to resolve in her favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

The claim for service connection for the cause of the 
veteran's death, including under the provisions of 
38 U.S.C.A. § 1151, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


